Citation Nr: 0915657	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-14 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for a low back 
condition, to include as secondary to malaria.

3.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to malaria.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to the benefits 
currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing from Atlanta, Georgia in 
March 2009 to present testimony on the issues on appeal.  He 
submitted additional evidence at that time, with a waiver of 
RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.

The Veteran asserts that his current low back condition and 
peripheral neuropathy are the result of medical procedures, 
specifically 13 spinal taps, conducted at a VA treatment 
facility between November 1949 and January 1950.  VA Form 9, 
May 2005; see also Board hearing transcript, March 2009.  As 
such, a claim for benefits pursuant to 38 U.S.C.A. § 1151 is 
hereby referred back to the RO for appropriate disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A current diagnosis of malaria is not demonstrated by the 
record.

2.  A low back condition is not attributable to the Veteran's 
military service on any basis.

3.  Peripheral neuropathy is not attributable to the 
Veteran's military service on any basis.


CONCLUSIONS OF LAW

1.  Malaria was not incurred in or aggravated by the 
Veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A low back condition was not incurred in or aggravated by 
the Veteran's active duty service, nor is it proximately due 
to, or the result of, a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).

3.  Peripheral neuropathy was not incurred in or aggravated 
by the Veteran's active duty service, nor is it proximately 
due to, or the result of, a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June and October 2003, the agency 
of original jurisdiction (AOJ) provided notice to the Veteran 
under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claims for service 
connection for malaria, a back condition, and peripheral 
neuropathy, as well as the information and evidence that VA 
would seek to provide and information and evidence that the 
Veteran was expected to provide. 
Although this notice did not address the process by which 
initial disability ratings and effective dates are 
established, such error is harmless given that service 
connection is denied herein because the preponderance of the 
evidence is against the claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Hence no rating or 
effective date will be assigned with respect to the claimed 
conditions, and no further notification is required.  See 
generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).  

Regarding the duty to assist in accordance with 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 (2008), 
the RO has made every reasonable effort to obtain service and 
VA treatment records relevant to the Veteran's claims.  
Specifically, the Veteran's service treatment records were 
likely destroyed during a fire in July 1973 at the National 
Personnel Records Center (NPRC).  See, e.g., Personnel 
Information Exchange System (PIES) response, July 2005.  

Under such circumstances, VA has a heightened duty to search 
for medical information from alternative sources in order to 
reconstruct the service treatment records.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).  Here, the information of record 
indicates that efforts to obtain alternate medical records 
were not successful.  Particularly, the RO attempted to 
obtain relevant Morning Reports, inpatient records from the 
Army hospital in Okinawa, Japan, and a potential copy of the 
Veteran's separation physical which may have been stored on 
microfiche.  Negative responses to these efforts were 
received in July and August 2005.  Ultimately, the RO issued 
a formal finding that the Veteran's service treatment records 
are unavailable and no portion thereof can be reconstructed 
at this time.  See VA memorandum to file, February 2008.  

The Veteran also asserts that he was treated for a fever of 
undetermined origin at a VA hospital facility in Chamblee, 
Georgia between November 1949 and January 1950.  
Unfortunately, due to the age of these records, they also are 
no longer available for review.  The RO sought records from 
the VA Medical Center (VAMC) previously located at the 
Atlanta Naval Air Station in Chamblee, Georgia, but was 
informed that no medical records for this facility could be 
located prior to 1956.  
While it is unfortunate that these VA and service department 
records are no longer available, as will be discussed in full 
below, the Board establishes the Veteran's competency and 
credibility to provide lay testimony as to what he was told 
was the reason for the hospitalizations in question.  
Therefore, credible lay evidence may be used in this case to 
fill some of the gaps created by the missing service and VA 
medical records.  In any event, with consideration of the 
facts set forth above, the Board is satisfied that all 
reasonable efforts have been made to reconstruct the 
Veteran's service treatment records and obtain the identified 
VA treatment records.  

The Board notes that the Veteran has not been provided with a 
medical examination in conjunction with these claims.  
However, one is not required in this case.  While there is 
some evidence that there was a malaria-related event during 
service, there is no evidence of a current disability of 
malaria within the record.  Without any assertion of a 
current disability, there is no duty to provide a VA medical 
exam or further medical opinion.  38 C.F.R. § 3.159(c)(4) 
(2008).  

In determining whether an examination is required in regard 
to the claimed low back condition and peripheral neuropathy, 
the Board notes that these conditions are claimed as 
resulting from the Veteran's malaria and an intervening fever 
of undetermined origin.  However, as service connection for 
malaria is denied herein, and there are no other disabilities 
for which service connection is in effect, secondary service 
connection is not possible.  38 C.F.R. § 3.310 (2008).  
Instead, there are only the Veteran's unsubstantiated 
allegations that his low back condition and peripheral 
neuropathy are part of a "cascading effect" that began with 
malaria.  Veteran's statement, March 2009.  The Veteran is 
not competent to render an opinion regarding the medical 
relationship or chain of causation between multiple medical 
events.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion, and there is no evidence that the Veteran possesses 
such training or expertise.  VA is not required to schedule 
an examination or obtain a medical nexus opinion based on lay 
statements that lack such competency when there is no other 
indication that the claimed disabilities are associated in 
any way with the Veteran's military service.  38 C.F.R. 
§ 3.159(c)(4) (2008).  

Similarly, in the absence of any service-connected disease or 
injury, and the absence of any evidence or assertion by the 
Veteran that his low back condition or peripheral neuropathy 
was directly incurred or aggravated by military service, 
there is simply no basis for service connection of these 
conditions on a direct or secondary basis.  Therefore, 
although the Veteran identifies private medical providers who 
treat his current back and neurological conditions, a remand 
to obtain records from these providers could serve no useful 
purpose.   See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran); see also Sabonis, supra.  

In all, there is no further obligation to assist the Veteran 
with respect to his claim for benefits.  

Service Connection

The Veteran seeks service connection for malaria which he 
contends initially manifested in service, and for a low back 
condition and peripheral neuropathy which he contends later 
resulted from malaria.  In order to establish direct service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  38 C.F.R. § 3.303 (2008); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  In 
addition, certain tropical diseases, like malaria, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Malaria 

The Veteran seeks service connection for malaria.  Although 
there are no service treatment records available for review, 
the Veteran is competent to testify that he was hospitalized 
in service and that he was told that he had malaria at the 
time.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) 
(finding that lay evidence may be competent and sufficient to 
establish the diagnosis of a condition, even without 
supporting medical evidence, where the lay person is 
recalling an otherwise unrecorded or unavailable medical 
diagnosis).  Evidence in the form of lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness's 
personal knowledge.  38 C.F.R. § 3.159(a)(2) (2008); Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994).  As the Veteran 
observed and participated in the circumstances of his own 
hospitalization, he is competent to describe these events and 
the reasons that he was given therefore.  

The Board also finds the Veteran's testimony to be credible 
as it is facially plausible, consistent within the record, 
and the Veteran is shown to have reported a history of 
malaria while seeking medical treatment for other conditions.  
VA treatment note, November 2003 (showing Veteran reported 
history of malaria from the 1940s while seeking current 
treatment); see also Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (observing that the Federal Rules of Evidence are 
instructive in that statements made to physicians for 
purposes of diagnosis and treatment have increased probative 
value because the declarant has a strong motive to tell the 
truth in order to receive proper care).  As such, based upon 
the Veteran's competent and credible testimony in the absence 
of available service treatment records, the Board concedes 
that the Veteran experienced an occurrence of malaria during 
his military service.   

However, service connection cannot be established in the 
absence of a current disability.  The medical evidence of 
record does not show a current diagnosis of malaria or any 
associated symptoms thereof.  Without such signs or symptoms, 
there is no disability for which service connection can be 
granted.  The Court has specifically disallowed service 
connection where there is no present disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of 
a current clinical diagnosis, service connection for malaria 
must, therefore, be denied.

Low back condition & peripheral neuropathy

The Veteran also seeks service connection for a low back 
condition and peripheral neuropathy which he asserts resulted 
from a "cascade effect" that began with his in-service 
malaria.  See Board hearing transcript, March 2009.  
Specifically, the Veteran states that in November 1949,over 
three years after his discharge from service, he incurred a 
"fever of undetermined origin."  In seeking treatment for 
this fever, the Veteran states that a number of spinal taps 
were administered.  He now asserts that his current lower 
back problems and peripheral neuropathy may be associated 
with the spinal taps administered between November 1949 and 
January 1950.  Id.  

There is no medical evidence of record that espouses a causal 
relationship between the Veteran's malaria and his back or 
neurologic conditions.  It is also important to note that the 
Veteran acknowledges that the spinal taps were not directly 
related to malaria, but rather to an intervening fever of 
unknown origin.  Specifically, in describing the fever, the 
Veteran explains that his private doctor told him "I can't 
tell you the cause of it.  That's the reason we call it fever 
of undetermined origin."  Id.  Therefore, by definition, the 
fever originating in 1949 was not diagnosed as being a 
residual of, or otherwise related to, the Veteran's prior 
diagnosis of malaria.  

Instead, it is only the Veteran's own assertions that the 
fever of undetermined origin is somehow related to his 
military service as it "could be related to something [he] 
picked up in the South Pacific."  Records request form, 
October 2003.  Although the Veteran and other lay persons are 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, supra.  The evidence does not reflect that the 
Veteran possesses medical knowledge which would render his 
opinion as to etiology and a medical diagnosis  competent.  
As such, the spinal taps, or any other diagnostic tests or 
treatment provided for the fever of undetermined origin,  are 
found not to be medically related to the Veteran's in-service 
malaria.  In all, the "cascade" relationship described by 
the Veteran is simply too attenuated for the Board to find a 
causal relationship between the Veteran's malaria during 
service and his current low back condition and peripheral 
neuropathy.  










	(CONTINUED ON NEXT PAGE)




As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection is not warranted.


ORDER

Service connection for malaria is denied.

Service connection for a low back condition, to include as 
secondary to malaria, is denied.

Service connection for peripheral neuropathy, to include as 
secondary to malaria, is denied.  




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


